TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00688-CV



                                  Rodgy Lee Nesby, Appellant

                                                  v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 9322, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rodgy Lee Nesby was convicted of the offense of aggravated sexual assault

of a child and sentenced to 99 years’ imprisonment. This Court affirmed Nesby’s conviction on

appeal. See Nesby v. State, No. 03-03-00559-CR, 2005 Tex. App. LEXIS 3379 (Tex. App.—Austin

May 5, 2005, no pet.) (mem. op. on reh’g). Nesby has now filed a pro se notice of appeal from the

district court’s order to withdraw funds from Nesby’s inmate account. The State has filed a motion

to dismiss the appeal for want of jurisdiction.

               The withdrawal of funds from an inmate’s account for the recovery of court fees and

other costs assessed against the inmate is governed by section 501.014(e) of the Texas Government

Code. Proceedings to recover costs under section 501.014(e) “are civil in nature and not part of the

underlying criminal case.” Harrell v. State, 286 S.W.3d 315, 316 (Tex. 2008). In civil cases, unless

specifically authorized by statute, appeals may be taken only from final orders or judgments. See
CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). An “order to withdraw funds” is not considered a final, appealable order;

it is merely a “notification by a court” instructing prison officials to withdraw funds from an

inmate’s account as required by statute. See Harrell, 286 S.W.3d at 316 n.1 (citing Tex. Gov’t Code

§ 501.014(e)); Goodspeed v. State, 352 S.W.3d 714, 715 (Tex. App.—Amarillo 2011, pet. denied);

Ramirez v. State, 318 S.W.3d 906, 907 (Tex. App.—Waco 2010, pet. ref’d). An inmate may appeal

from a trial court’s final order denying the inmate’s motion to modify or rescind the withdrawal. See

Harrell, 286 S.W.3d at 317; Williams v. State, 332 S.W.3d 694, 698 (Tex. App.—Amarillo 2011,

pet. denied). However, in this case, there is no such order. Accordingly, we grant the State’s motion

and dismiss the appeal for want of jurisdiction. See Ramirez, 318 S.W.3d at 908.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: December 20, 2013




                                                 2